EXHIBIT 10.129

 

 

FIFTH AMENDMENT TO DEFERRED COMPENSATION PLAN

 

The Deferred Compensation Plan adopted by Pentastar Services, Inc., predecessor
to Dollar Thrifty Automotive Group, Inc. (“DTAG”), on December 28, 1994, as
amended by (i) Amendment to Deferred Compensation Plan adopted by DTAG on
September 29, 1998, (ii) Second Amendment to Deferred Compensation Plan adopted
by DTAG on September 23, 1999, (iii) Third Amendment to Deferred Compensation
Plan adopted by DTAG on January 14, 2000, and (iv) Fourth Amendment to Deferred
Compensation Plan adopted by DTAG on December 1, 2005, effective as of January
1, 2005 (collectively, the “Plan”) is hereby amended on February 1, 2007 as
follows:

 

1.         The definition of “Change in Control” contained in Section 1.6 of the
Plan is hereby amended as follows:

 

(a)          By amending subparagraph (a) by deleting the phrase “less than a
majority of” after the word “reorganization” in its entirety and replacing it
with the phrase “60% or less of”.

 

(b)          By amending subparagraph (b) by deleting the phrase “less than a
majority of” after the word “transfer” in its entirety and replacing it with the
phrase “60% or less of”.

 

This Fifth Amendment was approved by the Human Resources and Compensation
Committee of the Board of Directors of DTAG at its meeting held on February 1,
2007.

 

 